Order
Petition for Review
On consideration of the Petition for Review filed on 11/17/03, and the response filed on 11/25/03,
It is OrpERED:
The Petition for Review is hereby GRANTED and the order compelling petitioner Causey to submit to an independent psychological evaluation is VacatED. This order is based on the insufficiency of respondent's showing of the need for an independent psychological exam, as well as our assumption that respondent has access to petitioner's medical and educational ree-ords, as well as the neuropsychological testing results, and that his treating physi-clans are available for deposition. This order is entered without prejudice to respondent Coneco's ability to renew its request for an independent psychological exam if it can demonstrate a more particularized need for an independent psychological or psychiatric exam. As we recognized in our order granting the petition for review in Reid v. Jacques, - P.3d -, 2003 WL 22994251 Supreme Court Published Order No. 46, "[elxamples of such a *982showing would include the petitioner's intent to use expert or treating physician or counselor testimony to support [his] claim of mental distress; a claim of unusually severe mental distress; or an allegation of a specific type of mental or psychiatric injury for which petitioner has sought treatment."
Entered by direction of the court.